         Case 2:21-cv-00179-MV-GBW Document 14 Filed 03/19/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW MEXICO


 ISAAC LEGARRETA and JOHN or JANE DOES 1-
 20,

                                   Plaintiffs,                   Case No: 2:21-cv-00179

    v.

 FERNANDO MACIAS, Dona Ana County Manager,                       NOTICE OF WITHDRAWAL
 DIRECTOR BRYAN BAKER, an official with The                      OF MOTION
 Dona Ana County Detention Center, CAPTAIN BEN
 MENDOZA, an official with the Dona Ana County
 Detention Center, CAPTAIN JOSHUA FLEMING, an
 official with the Dona Ana County Detention Center,
 and JOHN or JANE DOES 1-20,

                                   Defendants.




         Plaintiffs, by and through their counsel of record, and pursuant to LR 7.7 for US District

Court of New Mexico, hereby give Notice of Withdrawing Application for Temporary

Restraining Order, Filed as Document 1-1 on February 28, 2021 and Motion for Preliminary

Injunction as raised in the Complaint, for which the Court’s Order Denying Temporary

Restraining Order set a briefing schedule.

         Approval for this Notice was given by email on March 19, 2021 by David Roman,

counsel for Defendants.

                                                              Respectfully submitted,

                                                              ___/s/ N. Ana Garner____________
                                                              N. Ana Garner
                                                              Attorney for Plaintiffs
      Case 2:21-cv-00179-MV-GBW Document 14 Filed 03/19/21 Page 2 of 2




                                                      1000 Cordova Pl., #644
                                                      Santa Fe, NM 87505
                                                      GarnerLaw@yahoo.com
                                                      (505) 930-5170

                                                      and

                                                      Jonathan Diener, Attorney
                                                      Co-counsel for Plaintiffs
                                                      P.O. Box 27
                                                      Mule Creek, NM 88051
                                                      (575) 388-1754
                                                      jonmdiener@gmail.com



                             CERTIFICATE OF SERVICE

      I hereby certify that on March 19, 2021, I filed the foregoing via the CM/ECF

filing system, which caused all counsel of record to be served by electronic means.



s/ N. Ana Garner
________________________
N. Ana Garner




                                            2
